                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DIST RICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                 No. 4 : 12-CR-58 - lH
                                 No . 4 : 16-CV- 168 - H

 JAMES ARTHUR ACKLIN , JR. ,
      Petitioner ,
                                                                             ORDER
             v.

 UNITED STATES OF AMERICA ,
      Respondent .




         This matter is before the court on petitioner ' s motions to

vacate under 28 U. S . C .             §    2255 ,    [DE #111 and DE #114],                    and motion

for extension of time to file supplemental briefing ,                                   [DE #139) .

                                              BACKGROUND

         On November 8 , 2012 , pursuant to a signed Memorandum of Plea

Agreement , petitioner pled guilty to robbery of a business engaged

in interstate commerce ,                   in v i o lation of 18 U. S . C .       §     1951         (Counts

One ,    Three ,      Five ,   and Seven) ;           robbery of a business engaged in

interstate commerce , and aiding and abetting ,                             in violation of 18

U. S . C .    §§   1951 and 2 (Counts Nine , Eleven , and Thirteen ) ; and using

or      carrying      a   firearm          during         and   in    relation    to        a    crime    of

violence ,         and    aiding   and        abetting ,         in   violation        of       18   U.S. C.

§§   924 (c) (1) (A)       and 2       (Count Ten) .            Petitioner was sentenced by

this     court       to   a    total       term      of    imprisonment      of   228           months    on

February 13 , 2013 .            Petitioner did not appeal .
         On J une 27 , 2016 , and o n June 29 , 2016 petiti o ner filed the

instant moti o ns t o va c ate pursuant to 28 U. S . C . § 2255 ,                                          [DE #111

and DE #114] , arguing that Hobbs Act Robber y , in violation o f 18

U. S . C .    §    1 951 ,   no     l o nger     qualifies            as       a    crime     of     v iolen c e       to

supp o r t        his c o nviction under 18 U. S . C .                     §       924(c)     in light of the

Supreme Co urt ' s decision in Johnson v . United States ,                                            135 S . Ct .

2 551 (2015 )         1



                                          COURT'S DISCUSSION

         The Supreme Court recentl y invalidated the residual clause o f

t h e c rime o f v iolen c e defi n ition under 18 U.S.C .                                    §    92 4 (c) (3) (B) .

Unit e d States v .               Da v is ,    1 39 S .       Ct .    2319 ,        2323 - 24      (2 019 ) .        The

p re c ise question remaining before the court is whether Hobbs Act

Ro bb e r y is a crime o f violen c e under the force clause o f 1 8 U. S . C .

§   92 4 (c) (3 ) (A )            The    Fourth Circuit                 has        recently decided                this

issue .       United States v . Mathis , 932 F . 3d 242 , 266 (4th Cir . 2 019)

("Accordingl y ,             we co nclude that Ho bbs Act robbery c o nstitutes a

c rime       of    v i o lence     under       the      force        clause         of    Section       92 4 (c) . " )

(citing Un ited States v . Garcia - Ortiz , 904 F . 3d 102 , 1 0 9 (1st Cir .

20 1 8) ;     United States v .                Hill ,     8 90       F . 3d 51 ,         60   (2 d Cir .        20 1 8 ) ;


1  In the Johnson decision , the Supreme Court of the United States invalidated
the residual clause found in 18 U. S . C . § 924(e) (2) (B) (ii)       ( " Armed Career
Criminal Act " or " ACCA" ) .    Johnson , 135 S . Ct . at 2557.  In Welch v . Unite d
States , 136 S . Ct . 1257 , 1265 (2016) , the Supreme Court held the rule pronounced
in Johnson is retroactively applicable on collate r al r e view .     The court notes
petitioner timely filed his motion to vacate within one year of Johnson .            28
U. S . C . § 2255(f) (3) . However , Johnson does not afford relief to petitioner as
he was not sentenced under the ACCA .



                                                          2
United States v . Rivera , 847 F . 3d 847 , 849 (7th Ci r . 2017) ; In re

Fleur , 824 F . 3d 1337 , 1340 - 41               (1 1 th Cir . 2016)) .

        Therefore ,            in light of Math i s , defendant ' s claim is without

merit .

                                               CONCLUSION

         For the foregoing reasons , petitioner ' s motions ,                          [DE #111 and

DE #114] , are DENIED .                 Petitioner ' s motion to extend time to file

supplemental briefing ,                 [DE #139] , is DEN I ED AS MOOT .              The clerk is

directed to close this case .

        A certificate              of   appealabili ty         shall      not   issue     absent     "a

substantial showing of the denial of a constitutional right ." 28

U. S . C .   §    2253(c) (2) .         A petit i oner        satisfies         this   standard by

demonstrating             that      reasonable          juris t s      would       find       that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable .          Miller - El v . Cockrell ,              537 U. S .    322 ,   336 - 38    (2003) ;

Slack v . McDaniel , 529 U. S . 473 , 484 (2000) ; Rose v . Lee , 252 F . 3d

676 , 683 (4th Cir . 2001) .                  A reasonable jurist would not find this

court ' s        dismissal         of    Petitioner ' s        §    2255    Motion        debatable .

Therefore , a Certificate of Appealabil i ty is DENIED .
                     ,;'X--/
        This ~                 ay of September 201 .

                                          ~              '

                                          Senior United States District Judge
At Greenville , NC
#35

                                                    3
